Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/651,982 filed on 02/22/2022.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the rotor” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the planetary gearset reducer type” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 6, the additional of the word “type” (three occurrences) to an otherwise definite expression extend the scope of the expression in the claim so as to render the claims indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). Similarly, the word “type” is used in claim 3, line 3 (two occurrences); in claim 4, line 3; in claim 5, line 3; in claim 6, line 3; in claim 7, line 3; in claim 8, line 3; in claim 10, line 3 (two occurrences) and line 4; and in claim 16, lines 2 and 3.
Claim 2 recites the limitation “the parallel shafts reducer type” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the belt reducer type” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the helical springs damper type” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the pendulum mass damper type” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the helical springs damper type” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the helical springs damper type” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the torsional oscillations” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the helical springs damper type” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the helical springs damper type” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the pendulum mass damper type” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the movement” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 4, the term “which” is unclear because the intended antecedent of “which” is unclear. 
Claim 8 recites the limitation “the torque output member” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 2, the term “it” is unclear because the intended antecedent of “it” is unclear. 
Claim 10 recites the limitations “the dog mechanism type”, “the synchronizer mechanism type” and “the friction clutch mechanism type”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11, line 2, the term “it” is unclear because the intended antecedent of “it” is unclear. 
Claim 12, the recitations of “at least one primary gear wheel” in line 2, “a main engine” in lines 2-3, “a secondary shaft” in line 4, “a set of one or more drive wheels” in line 4, “a plurality of secondary gear wheels” in line 6, “an intermediate shaft” in line 8, “intermediate gear wheels” in line 8, and “a corresponding gear wheel” in lines 10-11 constitute double inclusions since these recitations were previously recited in claim 1.
Claim 12, line 13, the term “it” is unclear because the intended antecedent of “it” is unclear. 
Claim 14, line 2, the term “it” is unclear because the intended antecedent of “it” is unclear. 
Claim 14 recites the limitations “the rotational speeds” in line 6 and “the activation” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitations “the gear ratio” in line 8, “the relative rotational speeds” in line 9, and “the rotational speeds” in lines 12 and 15.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitations “the helical springs damper type” in line 2 and “the pendulum mass damper type” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17, line 1, the term “it” is unclear because the intended antecedent of “it” is unclear. 
Claim 18, line 1, the term “it” is unclear because the intended antecedent of “it” is unclear. 
Claim 19, the recitations of “at least one primary gear wheel” in line 2, “a main engine” in line 2, “a secondary shaft” in line 4, “a set of one or more drive wheels” in line 4, “a plurality of secondary gear wheels” in line 6, “an intermediate shaft” in line 8, “intermediate gear wheels” in line 8, and “a corresponding gear wheel” in line 10 constitute double inclusions since these recitations were previously recited in claim 1.
Claim 19, line 12, the term “it” is unclear because the intended antecedent of “it” is unclear. 
Claim 20, line 1, the term “it” is unclear because the intended antecedent of “it” is unclear. 
Claim 20 recites the limitations “the rotational speeds” in lines 4-5 and “the activation” in line 6.  There is insufficient antecedent basis for these limitations in the claim.

Allowable Subject Matter
Claim 1 is allowed.
Claims 2-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or render obvious a motivation to provide for a motorized module as defined by the limitations of claim 1; including a primary gear wheel, an intermediate shaft with intermediate gear wheels, a secondary shaft with secondary gear wheels, a reversible electric machine, a connecting interface, a speed reducer disposed between the reversible electric machine and the connecting interface, and a torsional oscillation damping device disposed between the speed reducer and the connecting interface.


Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HA DINH HO/Primary Examiner, Art Unit 3658